UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 September 28, 2012 Date of Report (Date of earliest event reported) POLY SHIELD TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) DELAWARE 000-33309 33-0953557 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 433 Plaza Real, Suite 275 Boca Raton, FL (Address of principal executive offices) (Zip Code) 1 (800) 648-4287 Registrant's telephone number, including area code NOT APPLICABLE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 3  SECURITIES AND TRADING MARKETS ITEM 3.02 RECENT SALES OF UNREGISTERED SECURITIES. On September 28, 2012, Poly Shield Technologies Inc. (the Company) issued 350,000 shares of its common stock at a price of $0.30 per share to one subscriber pursuant to Regulation S of the Securities Act of 1933, as amended (the Act). The subscriber represented that she was not a U.S. Person as that term is defined in Regulation S of the Act. Included with this report is a copy of the Company's news release with respect to the share issuance. SECTION 9  FINANCIAL STATEMENTS AND EXHIBITS ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits Exhibit Number Description of Exhibit News Release dated October 4, 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. POLY SHIELD TECHNOLOGIES INC. Date: October 4, 2012 By: /s/ Mitchell R. Miller Name: Mitchell R. Miller Title: Chief Executive Officer
